DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2020 has been entered.

Response to Amendment
The amendment filed on September 15, 2020 has been entered. Amendment of claims 10-11 and 19-20 is acknowledged. Claims 1-9 and 12-16 are withdrawn pursuant to Applicants' election filed on October 7, 2019. Claims 10-11 and 19-20 are currently under consideration in this application.
The objection to the Specification is withdrawn in view of Applicant's amendments filed 8/17/2020.
The amendments in claims 10 (line 9: "about"), 11 (line 11: "about"), 19 (line 3: "about", line 4: "measured by DIN EN ISO 3104", line 5: "measured by DIN ISO 2909"), and 20 (line 4: "measured by DIN EN ISO 3104", line 5: "measured by DIN ISO 2909") 

Claim Objections
Claims 10-11 and 19-20 are objected to because of the following informalities:    
The amendment of claims 10 (line 9: "about"), 11 (line 11: "about"), 19 (line 3: "about", line 4: "measured by DIN EN ISO 3104", line 5: "measured by DIN ISO 2909"), and 20 (line 4: "measured by DIN EN ISO 3104", line 5: "measured by DIN ISO 2909") are not properly labeled. Examiner suggests clearly indicating the added limitations. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites "about 0.85 to 0.89 g/cm3" in line 9.  Claim 11 recites "about 0.85 to 0.89 g/cm3" in line 11. The word “about” is not defined by the specification. Therefore, the upper limit and the lower limit of the recited range “about 0.85 to 0.89 3” are vague and indefinite.  One cannot ascertain the metes and the bounds of the claimed invention.
Claim 19 recites "about 16 to 34 mm2/s" in line 3. The word “about” is not defined by the specification. Therefore, the upper limit and the lower limit of the recited ranges “about 16 to 34 mm2/s” are vague and indefinite. One cannot ascertain the metes and the bounds of the claimed invention.
Claim 19, lines 4-5 and Claim 20, lines 4-5 recite "a viscosity of about 16 to 34 mm2/s at 40°C and a viscosity of 3 to 6 mm2/s at 100°C measured by DIN EN ISO 3104 and a viscosity index between 102 and 109 measured by DIN ISO 2909."  This limitation is indefinite because such a standard is not a constant value or condition.  Examiner suggests deleting "measured by DIN EN ISO 3104" and "measured by DIN ISO 2909" to obviate the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 10-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horn (Horn, E., Application Note 12: Avoiding Evaporation, 2012, ibidi GmbH, 2.1, 1-3) in view of Barca (Barca, F. et al., Silicone Oil: Different Physical Proprieties and Clinical Applications, 2014, BioMed Research International, 1-7) and Morbeck (Morbeck, D. E. et al., Culture Systems: Mineral Overlay, 2012, Embryo Cultures, 325-331) as evidenced by Ibidi (ibidi Anti-Evaporation Oil Cat. No. 50051, 2016, https://ibidi.com/img/cms/products/cells_reagents/R_5005X_Anti_Evap_Oil/IN_50051_Anti_Evaporation_Oil.pdf, 1-2).

Regarding claims 10 and 19, Horn teaches a method for temporary encapsulation of an in vitro cell culture comprising one or more cells in a culture media, the method comprising: overlaying the cell culture with a synthetic oil (Horn Pg. 3, § 4, lines 1-2: To prevent evaporation effects one can overlay the cell culture medium with silicone oil available from ibidi (#50051); lines 7-8: Fill your slide with cells and medium. Overlay the medium’s surface with an appropriate amount of silicone oil), and wherein the synthetic oil is transparent (Horn Pg. 3, § 4, Figure: silicone oil is transparent; also as evidenced by Ibidi Pg. 1, Material Specifications: Appearance Optically clear), is chemically inert to the in vitro cell culture (Horn Pg. 3, § 4, line 2: This silicone oil is gas permeable and non-toxic), and allows monitoring of the one or more cells and the culture media using conventional detection techniques (Horn Pg. 3, § 4, lines 13-14: 
Horn teaches the density is 1.05 g/ml and the viscosity is 200 mPa s at 20°C (Horn Pg. 3, § 4, lines 1-2: To prevent evaporation effects one can overlay the cell culture medium with silicone oil available from ibidi (#50051) as evidenced by Ibidi Pg. 1, Material Specifications), but does not teach a density of 0.85 to 0.89 g/cm3 at 20°C and has a viscosity of 16 to 34 mm2/s at 40°C and a viscosity of 3 to 6 at 100°C.  Horn does not specifically teach the intrinsic property that silicone oil includes a combination of synthetic monomers or polymers and at least one hydrocarbon. 
Barca teaches synthetic oil includes one or a combination of synthetic monomers or polymers (Barca Pg. 2, Col. 1, § 3, ¶ 1, lines 1-3: Silicone oil is a term generally used to describe a group of hydrophobic polymeric and monomeric compounds constituted of silicon-oxygen bonds and named organosiloxane), and further comprises at least one hydrocarbon (Barca Pg. 2, Col. 1, § 3, ¶ 2, lines 1-4: Silicone oils are constituted of a linear chain of siloxane repeating units (–Si–O) and a variety of side chains (radical side groups). Those used in ophthalmology have hydrocarbon radicals as radical side groups). Barca teaches the viscosity of silicone oil can vary based on the molecular weight and polymer chain length (Barca Pg. 2, Col. 1, § 3, ¶ 4: The viscosity of different types of silicone oil, which is expressed in centistokes (1 cs = 10−6 m2 /s), arises from the molecular weight and from the length of the polymers: increasing a silicone oil’s molecular weight results in an increased polymer chain length and consequently an increase in its viscosity. Silicone oils currently used have a viscosity ranging from 1.000 (MW 37 kDa) to 5.000 cs (MW 65 kDa)).
in vitro encapsulation in in vitro fertilization (an assisted reproductive technology procedure) can vary with the chain length (Morbeck Pg. 326, ¶ 2, lines 7-12: The specific gravity of mineral oil can vary due to different chain lengths of the hydrocarbons (10–30 carbons) and for light mineral oil ranges from 0.818 to 0.880 g/ml. Suppliers of mineral oil to IVF (in vitro fertilization) laboratories select oil on the lower end of this specific gravity spectrum to provide a product with the least amount of viscosity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Horn, Barca and Morbeck to have optimized the density and viscosity of the silicone oil in the method of temporary encapsulation by changing the chain length, because an oil with lower density would provide an oil with properties routinely used for IVF laboratory experiments (Morbeck Pg. 326, ¶ 2, lines 9-12: Suppliers of mineral oil to IVF laboratories select oil on the lower end of this specific gravity spectrum to provide a product with the least amount of viscosity).  

Regarding claims 11 and 20, Horn teaches a method for temporary encapsulation of at least one of protein, DNA, RNA sequence, relevant construct and/or derivative, chemically- modified or derived analogues thereof for in vitro manipulation thereof, the method comprising: overlaying a manipulation and/or screening media utilised in the in vitro manipulation with a synthetic oil (Horn Pg. 3, § 4, lines 1-2: To prevent evaporation effects one can overlay the cell culture medium with silicone oil available from ibidi (#50051); lines 7-8: Fill your slide with cells and medium. Overlay Horn Pg. 3, § 4, Figure: silicone oil is transparent; also as evidenced by Ibidi Pg. 1, Material Specifications: Appearance Optically clear), is chemically inert to the in vitro cell culture (Horn Pg. 3, § 4, line 2: This silicone oil is gas permeable and non-toxic), and allows monitoring of the one or more cells and the culture media using conventional detection techniques (Horn Pg. 3, § 4, lines 13-14: The silicone oil technique is recommended for use with stage top incubators and when imaging for several hours using non-humidified incubated microscopes).
Horn does not explicitly teach cell culture medium as manipulation and/or screening, but cell culture media is utilized for culture, maintenance of culture or experimental volume, nutrient content, and pH. Horn does not teach specifically teach the intrinsic property that silicone oil includes a combination of synthetic monomers or polymers and at least one hydrocarbon. Horn teaches the density is 1.05 g/ml and the viscosity is 200 mPa s at 20°C (Horn Pg. 3, § 4, lines 1-2: To prevent evaporation effects one can overlay the cell culture medium with silicone oil available from ibidi (#50051) as evidenced by Ibidi Pg. 1, Material Specifications), but does not teach a density of 0.85 to 0.89 g/cm3 at 20°C and has a viscosity of 16 to 34 mm2/s at 40°C and a viscosity of 3 to 6 at 100°C.  
Barca teaches the synthetic oil includes one or a combination of synthetic monomers or polymers (Barca Pg. 2, Col. 1, § 3, ¶ 1, lines 1-3: Silicone oil is a term generally used to describe a group of hydrophobic polymeric and monomeric compounds constituted of silicon-oxygen bonds and named organosiloxane), and further comprises at least one hydrocarbon (Barca Pg. 2, Col. 1, § 3, ¶ 2, lines 1-4: Barca Pg. 2, Col. 1, § 3, ¶ 4: The viscosity of different types of silicone oil, which is expressed in centistokes (1 cs = 10−6 m2 /s), arises from the molecular weight and from the length of the polymers: increasing a silicone oil’s molecular weight results in an increased polymer chain length and consequently an increase in its viscosity. Silicone oils currently used have a viscosity ranging from 1.000 (MW 37 kDa) to 5.000 cs (MW 65 kDa)).
Morbeck teaches the density of oils used for in vitro encapsulation in in vitro fertilization (an assisted reproductive technology procedure) can vary with the chain length (Morbeck Pg. 326, ¶ 2, lines 7-12: The specific gravity of mineral oil can vary due to different chain lengths of the hydrocarbons (10–30 carbons) and for light mineral oil ranges from 0.818 to 0.880 g/ml. Suppliers of mineral oil to IVF (in vitro fertilization) laboratories select oil on the lower end of this specific gravity spectrum to provide a product with the least amount of viscosity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Horn, Barca and Morbeck to have optimized the density and viscosity of the silicone oil in the method of temporary encapsulation by changing the chain length, because an oil with lower density would provide an oil with properties routinely used for IVF laboratory experiments (Morbeck Pg. 326, ¶ 2, lines 9-12: Suppliers of mineral oil to IVF .  

Response to Arguments
Applicant's arguments filed 9/15/2020 have been fully considered but they are not persuasive.  Applicant traversed the above rejection of Claims 10-11 and 19-20 under 35 U.S.C. 103 over Horn in view of Barca and Morbeck by arguing there is no reasonable combination of the prior art, because the amended method preamble recites "performed in assisted reproductive technology procedures" and Horn and Ibidi teach away from human use of synthetic oils.  The newly added recitation merely indicates an intended purpose of the claimed method.  The active method steps still recite overlaying an in vitro cell culture with a synthetic oil and Ibidi states the oil is for cell culture (Pg. 2, Ordering information), thereby meeting the limitations of claims 10 and 11 of "a method for temporary encapsulation of an in vitro cell culture" and "a method for temporary encapsulation of at least one of protein(s), DNA, RNA sequence(s), relevant construct(s) and/or derivative(s), chemically-modified or derived analogues thereof for in vitro manipulation". 
Applicant further argues Barca's teaching of silicone oils for vitreoretinal surgery is not relevant prior art for assisted reproductive technology; however, Barca is relied upon to teach intrinsic properties of synthetic (silicone) oils and viscosity is dependent on molecular weight and polymer chain length.  One of ordinary skill would have been motivated to optimize the viscosity of the silicone oil taught by Horn, to provide an oil .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pham (CA2289174A1) discloses a liquid barrier comprising silicone oil to reduce evaporation of a cell culture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657